People v Williams (2021 NY Slip Op 01791)





People v Williams


2021 NY Slip Op 01791


Decided on March 24, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 24, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
CHERYL E. CHAMBERS
COLLEEN D. DUFFY
BETSY BARROS, JJ.


2011-10513
 (Ind. No. 1879/16)

[*1]The People of the State of New York, respondent,
vEdward Williams, appellant.


Edward Williams, Attica, NY, appellant pro se.
Madeline Singas, District Attorney, Mineola, NY (Andrea M. DiGregorio and Kevin C. King of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated October 23, 2019 (People v Williams, 176 AD3d 1122), affirming a judgment of the Supreme Court, Nassau County, rendered November 1, 2011.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277). 
DILLON, J.P., CHAMBERS, DUFFY and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court